Lundberg Stratton, J.,
dissenting. I respectfully dissent. I believe the majority’s construction of R.C. 1707.44(B)(1) results in an illogical conclusion that fails to further the overall purpose of the Securities Act. This opinion, in effect, renders meaningless the requirement in R.C. 1707.08 for an individual to verify by oath the description of transactions for the sale of securities because there is no criminal penalty for failure to comply.
Ohio’s securities laws are designed “to prevent the fraudulent exploitation of the investing public through the sale of securities.” In re Columbus Skyline Securities, Inc. (1996), 74 Ohio St.3d 495, 498, 660 N.E.2d 427, 429. To that end, the statutory scheme provides for registration of the securities to be sold and civil remedies and criminal penalties for noncompliance.
The Securities Act provides for registration by description. It may be registration of a particular security itself or, if a series of transactions to sell or distribute securities is planned, then the entire proposed transaction may be registered by description. R.C. 1707.05 and 1707.06. Appellee utilized the latter type by filing a Form 6(A)(1).
*620R.C. 1707.08 describes the process for registration by description, whether it be of a security as set forth in R.C. 1707.05 or of a transaction in R.C. 1707.06. The process in R.C. 1707.08 makes no differentiation between the two types. Both require a “description, verified either by the oath of the person filing it or of any person having knowledge of the facts.”
Appellee was accused of making false representations on the Form 6(A)(1) filings that he prepared. He was charged under R.C. 1707.44(B)(1), which, at the time of the indictment, prohibited a person from knowingly making false representations concerning a material and relevant fact for the purpose of “complying with sections 1707.01 to 1707.45 of the Revised Code, in regard to registering securities by description.”2 (Emphasis added.) Because the section used the word “securities” and did not also use the word “transaction,” appellee argues that he cannot be convicted under this section. A majority of this court agrees. As a result, the majority concludes that Ohio’s securities laws intended to prohibit false representations by those who register a security by description; however, there is no proscription against making false representations when registering an entire transaction to sell securities. By narrowly focusing on the phrase “registering securities by description,” the majority completely eliminates from R.C. Chapter 1707 any prohibition against making false representations that are material and relevant when registering an entire transaction for the sale of securities.
On more than one occasion, this court has relied on the maxim that “strict construction of criminal statutes is not an obstinate rule which overrides common sense and evident statutory purpose.” State v. Warner (1990), 55 Ohio St.3d 31, 62, 564 N.E.2d 18, 47; State v. Sway (1984), 15 Ohio St.3d 112, 116, 15 OBR 265, 268, 472 N.E.2d 1065, 1068. The canon in favor of strict construction “is satisfied if the statutory language is given fair meaning in accord with the manifest intent of the General Assembly.” Id. Instead, the majority here has decided to forgo the fair meaning of the statute that furthers the overall intent and objectives of the Securities Act. The majority has reached an impractical, illogical result that is contrary to the public policy behind the Act.
Instead of looking at the phrase “registering securities by description” as a term of art that exclusively means only those securities as described in R.C. 1707.05, the majority should apply the phrase to all registrations by description. A “transaction,” as that term is used in R.C. 1707.06, is a transaction or a series of transactions to sell securities. There is no need to do a comparison to find that the terms are analogous as this court did in Sway or Warner. Both the *621registration of a security in R.C. 1707.05 and the registration of a transaction in R.C. 1707.06 involve the registering by description of securities that are intended to be sold to the public.
The anti-fraud provisions of the Securities Act must be liberally construed. Columbus Skyline Securities, 74 Ohio St.3d at 498, 660 N.E.2d at 429. The inclusion in R.C. 1707.44(B)(1) of the phrase “complying with sections 1707.01 to 1707.45 of the Revised Code” must not be ignored. Had the General Assembly intended for R.C. 1707.44(B)(1) to apply exclusively to those securities described in R.C. 1707.06, this would have been expressly set forth in the statute. Instead, the broad scope of the phrase indicates that it applies to all securities registered by description, whether it be a security in R.C. 1707.05, or a transaction to sell securities in R.C. 1707.06.
Appellee cries due-process violation on the basis that he has been charged with violating R.C. 1707.44(B)(1), yet the statute does not mention the activity in which he engaged, i.e., registering transactions by description. How absurd that an experienced attorney, practicing in the area of securities, would believe that the law prohibits lying on a registration form that registers securities by description, but would believe there is no prohibition against lying on a form to register a transaction of sales by description. The law requires registration in some manner, unless a security is exempt from registration, and it is illegal to lie about a material and relevant fact when registering or selling those securities. Appel-lee knew this. His due-process concerns lack merit.
R.C. 1707.44(B)(1) applies to all registrations by description, whether it be a security, or a transaction to sell securities. The underlying premise of registration by description is registration of the securities to be sold. Despite its narrowly focused analysis to the contrary, even the majority acknowledges that appellee registered securities. The majority states in its first paragraph that “Hurd registered the stocks to be sold by DSI on Form 6(A)(1).”
Consequently, I dissent and would reverse the judgment of the court of appeals.
Resnick and Cook, JJ., concur in the foregoing dissenting opinion.

. R.C. 1707.44(B)(1) has been amended to read: Complying with this chapter, in regard to registering securities by description.